> Exhibit 10.2
> 
> THIS WARRANT HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
> AMENDED (THE "ACT"), OR ANY APPLICABLE STATE SECURITIES LAW AND MAY NOT BE
> TRANSFERRED UNTIL (I) A REGISTRATION STATEMENT UNDER THE ACT AND SUCH
> APPLICABLE STATE SECURITIES LAWS SHALL HAVE BECOME EFFECTIVE WITH REGARD
> THERETO, OR (II) IN THE OPINION OF COUNSEL ACCEPTABLE TO THE COMPANY,
> REGISTRATION UNDER THE ACT AND SUCH APPLICABLE STATE SECURITIES LAWS IS NOT
> REQUIRED IN CONNECTION WITH SUCH PROPOSED TRANSFER.
> 
> Warrant No. S-1
> 
> AMENDED AND RESTATED STOCK PURCHASE WARRANT
> 
> 
>      This Amended and Restated Stock Purchase Warrant is issued this 2nd day
> of May, 2002, by TELTRONICS, INC., a Delaware corporation (the "Company"), to
> FINOVA MEZZANINE CAPITAL INC. ("FINOVA") (formerly known as SIRROM CAPITAL
> CORPORATION d/b/a TANDEM CAPITAL, a Tennessee corporation) ("FINOVA" which,
> together with any subsequent assignee or transferee hereof is hereinafter
> referred to collectively as "Holder" or "Holders").
> 
>      WHEREAS, the Company had issued a Stock Purchase Warrant on February 26,
> 1998 to FINOVA and the parties wishes to amend certain provisions thereof.
> 
> 
> 
> AGREEMENT:
> 
> 
> 
>      1.     Issuance of Warrant; Term. For and in consideration of FINOVA
> purchasing from the Company its 12% Subordinated Debenture due August 13,
> 2002, in the initial principal amount of One Million, Seven Hundred Fifty
> Thousand Dollars ($1,750,000) (the "Debenture") pursuant to the terms of a
> Debenture Purchase Agreement, dated February 25, 1998, between the Company and
> Tandem (as amended, the "Debenture Purchase Agreement"), and other good and
> valuable consideration, the receipt and sufficiency of which are hereby
> acknowledged, the Company hereby grants to Holder the right to purchase Five
> Hundred Twenty-Five Thousand (525,000) shares of the Company's common stock,
> par value $.001 per share (the "Common Stock"). The shares of Common Stock
> issuable upon exercise of this Warrant are hereinafter referred to as the
> "Shares." The number of such shares and the Exercise Price (as defined below)
> are subject to adjustment as provided herein. As used herein, the term
> "Warrant" includes this Warrant and any warrants delivered in exchange
> therefor as provided herein, and the term "Warrant Issue Date" shall mean
> February 26, 1998. This Warrant shall be exercisable at any time and from time
> to time during the term commencing on the date hereof and ending at 5:00 p.m.
> Eastern time on February 26, 2004.
> 
>      2.     Exercise Price. The exercise price (the "Exercise Price") per
> share for which all or any of the Shares may be purchased pursuant to the
> terms of this Warrant shall be One Dollar and No/100ths ($1.00), as adjusted
> from time to time pursuant to Section 7 hereof.
> 
>      3.     Exercise.
> 
>           (a)     Manner of Exercise. This Warrant may be exercised by the
> Holder hereof (but only on the conditions hereinafter set forth) as to all or
> any increment or increments of one thousand (1,000) Shares (or the balance of
> the Shares if less than 1,000), upon delivery to the
> 
> 
> 
> --------------------------------------------------------------------------------
> 
> Company at the following address: 2150 Whitfield Industrial Way, Sarasota,
> Florida 34243 or such other address as the Company shall designate in a
> written notice to the Holder hereof, of the Notice of Exercise in the form of
> Annex A hereto, duly completed and executed on behalf of the Holder, together
> with this Warrant and payment to the Company of the aggregate Exercise Price
> of the Shares so purchased. The Exercise Price shall be payable, at the option
> of the Holder, (i) by certified or bank check, (ii) by the surrender by the
> Holder for cancellation of Debentures or any portion thereof having an
> outstanding principal balance at least equal to the aggregate Exercise Price,
> or (iii) by a combination of (i) and (ii) above. Upon exercise of this Warrant
> as aforesaid, the Company shall as promptly as practicable, and in any event
> within ten (10) days thereafter, execute and deliver to the Holder of this
> Warrant a certificate or certificates for the total number of whole Shares for
> which this Warrant is being exercised in such names and denominations as are
> requested by such Holder. If this Warrant shall be exercised with respect to
> less than all of the Shares, the Holder shall be entitled to receive a new
> Warrant covering the number of Shares in respect of which this Warrant shall
> not have been exercised, which new Warrant shall in all other respects be
> identical to this Warrant. The Company covenants and agrees that it will pay
> when due any and all state and federal issue taxes which may be payable in
> respect of the issuance of this Warrant or the issuance of any Shares upon
> exercise of this Warrant.
> 
>            (b)     Conversion Rights. In lieu of exercising this Warrant
> pursuant to Section 3(a) above, the Holder shall have the right to require the
> Company to convert this Warrant, in whole or in part and at any time or times
> into Shares (the "Conversion Right"), upon delivery to the Company at its
> address in Section 3(a) or such other address as the Company shall designate
> in a written notice to the Holder hereof, of the Notice of Exercise, with the
> election to convert duly completed and executed on behalf of the Holder,
> together with this Warrant. Upon exercise of the Conversion Right, the Company
> shall deliver to the Holder (without payment by the Holder of any Exercise
> Price) that number of Shares which is equal to the quotient obtained by
> dividing (x) the net value of the number of Shares into which this Warrant is
> being converted at the time the Conversion Right is exercised (determined by
> subtracting the aggregate Exercise Price for the Shares into which this
> Warrant is being converted immediately prior to the exercise of the Conversion
> Right from a number equal to the product of (i) the Fair Market Value (as such
> term is defined in Section 7(e)) per share as at such time, multiplied by (ii)
> that number of Shares purchasable upon exercise of this Warrant (or portion
> hereof that is being converted at the time the Conversion Right is exercised)
> immediately prior to the exercise of the Conversion Right (taking into account
> all applicable adjustments pursuant to Section 7)), by (y) the Fair Market
> Value per share. Any references in any Warrants to the "exercise" of this
> Warrant, and the use of the term exercise herein, shall be deemed to include
> (without limitation) any exercise of the Conversion Right.
> 
>      4.     Covenants and Conditions. The above provisions are subject to the
> following:
> 
>           (a)     Securities Laws Compliance. Neither this Warrant nor the
> Shares have been registered under the Securities Act of 1933, as amended
> ("Securities Act") or any state securities laws ("Blue Sky Laws"). This
> Warrant has been acquired for investment purposes and not with a view to
> distribution or resale in violation of the registration provisions of the
> Securities Act; except for the transfer of the Warrant to one or more
> wholly-owned subsidiaries of FINOVA Mezzanine Capital Inc., which
> subsidiary(s) shall be an "accredited investor," as defined in Rule 501(a)
> under the Securities Act, this Warrant may not be sold or otherwise
> transferred without (i) an effective registration statement for such Warrant
> under the Securities Act and such applicable Blue Sky Laws, or (ii) an opinion
> of counsel, which opinion and counsel shall be reasonably satisfactory to the
> Company and its counsel, that registration is not required under the
> Securities Act or under any
> 
> 2
> 
> --------------------------------------------------------------------------------
> 
> applicable Blue Sky Laws (the Company hereby acknowledges that Harwell,
> Howard, Hyne, Gabbert & Manner, PC is acceptable counsel). Transfer of the
> Shares issued upon the exercise of this Warrant shall be restricted in the
> same manner and to the same extent as the Warrant and the certificates
> representing such Shares shall bear substantially the following legend:
> 
> > > THE SHARES OF COMMON STOCK REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN
> > > REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE "ACT"), OR
> > > ANY APPLICABLE STATE SECURITIES LAW AND MAY NOT BE TRANSFERRED UNTIL (I) A
> > > REGISTRATION STATEMENT UNDER THE ACT AND SUCH APPLICABLE STATE SECURITIES
> > > LAWS SHALL HAVE BECOME EFFECTIVE WITH REGARD THERETO, OR (II) IN THE
> > > OPINION OF COUNSEL ACCEPTABLE TO THE COMPANY, REGISTRATION UNDER SUCH ACT
> > > AND SUCH APPLICABLE STATE SECURITIES LAWS IS NOT REQUIRED IN CONNECTION
> > > WITH SUCH PROPOSED TRANSFER.
> 
> The Holder hereof and the Company agree to execute such other documents and
> instruments as counsel for the Company reasonably deems necessary to effect
> the compliance of the issuance of this Warrant and any Shares of Common Stock
> issued upon exercise hereof with applicable federal and state securities laws,
> including, if requested, completing and executing a representation letter in
> the form attached hereto as Annex C.
> 
>           (b)     Covenants of the Company. The Company covenants and agrees
> that all shares of Common Stock which may be issued upon exercise of this
> Warrant will, upon issuance and payment therefor, be legally and validly
> issued and outstanding, fully paid and nonassessable, free from all taxes,
> liens, charges with respect to the issuance thereof. The Company further
> covenants that it shall at all times during the term of this Warrant reserve
> and keep available for issuance upon the exercise of this Warrant such number
> of authorized but unissued shares of Common Stock as will be sufficient to
> permit the exercise in full of this Warrant and, from time to time, will take
> all steps necessary to amend its Certificate of Incorporation to provide
> sufficient reserves of shares of its Common Stock for issuance upon exercise
> of the Warrant.
> 
>      5.     Transfer of Warrant.
> 
>           (a)     Warrant Register. The Company will maintain a warrant
> register containing the names and address of the Holder or Holders. Any Holder
> of this Warrant or any portion thereof may change its address as shown on the
> warrant register by written notice to the Company requesting such change. Any
> notice or written communication required or permitted to be given to the
> Holder may be delivered or given by registered or certified mail to such
> Holder as shown on the warrant register and at the address shown on the
> warrant register. Until this Warrant is transferred on the warrant register of
> the Company, the Company may treat the Holder as shown on the warrant register
> as the absolute owner of this Warrant for all purposes, notwithstanding any
> notice to the contrary.
> 
>            (b)     Transferability. Subject to compliance with the provisions
> of Section 4(a) hereof, this Warrant may be transferred, in whole or in part,
> to any person, by presentation of the Warrant to the Company together with the
> Notice of Assignment in the form of Annex B hereto, duly endorsed for
> transfer. Upon such presentation for transfer, the Company shall promptly
> execute and
> 
> 3
> 
> --------------------------------------------------------------------------------
> 
> deliver a new Warrant or Warrants in the form hereof in the name of the
> assignee(s) and in the denominations specified in such instructions in the
> Assignment Form. The Company shall pay all expenses incurred by it in
> connection with the preparation, issuance and delivery of new Warrants under
> this Section 5.
> 
>      6.     Warrant Holder Not Shareholder; Rights Offering. Except as
> otherwise provided herein, this Warrant does not confer upon the Holder, as
> such, any right whatsoever as a shareholder of the Company. Notwithstanding
> the foregoing, if the Company should offer to all of the Company's
> shareholders the right to purchase any securities of the Company, then all
> Shares of Common Stock that are subject to this Warrant shall be deemed to be
> outstanding and owned by the Holder and the Holder shall be entitled to
> participate in such rights offering.
> 
>      7.     Adjustment of Exercise Price and Number of Shares Issuable. The
> Exercise Price and the number of shares purchasable hereunder are subject to
> adjustment from time to time as follows:
> 
>           (a)     Stock Splits, Recapitalization, Etc. If all or any portion
> of this Warrant shall be exercised subsequent to any stock split, stock
> dividend, recapitalization, combination of shares of the Company, or other
> similar event occurring after the date hereof, then the Holder exercising this
> Warrant shall receive, for the aggregate price paid upon such exercise, the
> aggregate number and class of shares which such Holder would have received if
> this Warrant had been exercised immediately prior to the record date for such
> stock split, stock dividend, recapitalization, combination of shares, or other
> similar event.
> 
>           (b)     Merger, Etc. If the Company at any time merges or
> consolidates with or into any other corporation or enters into a similar
> transaction (other than a merger in which the Company is the surviving
> corporation and in connection with which there is no reclassification or other
> change in the Common Stock or other securities of the Company or any issuance
> of stock, securities or property to the holders of its outstanding shares of
> Common Stock), then the Company shall notify the Holder of any such event and,
> effective upon the record or other date of determination of persons affected
> by such merger, consolidation or similar transaction, the securities which the
> Holder would be entitled to receive on the exercise hereof shall include the
> kind and amount of securities, cash and property that would have been held by
> the Holder if on such determination date the Holder had been the holder of
> record of the securities, cash and properties issuable upon exercise of the
> Warrant on such determination date (or the right thereto prior to the
> effective date thereof). In the event of any merger, consolidation or similar
> transaction referred to above in this Section 7(b), the Company shall, and
> shall cause any successor corporation as a condition precedent to such
> transaction to, execute and deliver to each Holder a new Warrant (i) providing
> that the owner of such Warrant, upon exercise thereof, shall have the right to
> purchase the securities as adjusted as described above, and (ii) containing
> provisions for subsequent adjustments in a manner and on terms as nearly
> equivalent as may be practicable to the adjustments provided for in this
> Section 7(b).
> 
>           (c)     Adjustment on Certain Dilutive Issues.
> 
>                (i)     Definitions. For purposes of this Section 7(c), the
> following definitions apply:
> 
>                      (1)     "Options" shall mean rights, options, or warrants
> to subscribe for, purchase or otherwise acquire either Common Stock or
> Convertible
> 
> 4
> 
> --------------------------------------------------------------------------------
> 
> Securities (as defined below), except for (A) currently exercisable options to
> purchase an aggregate of 4,000 shares of Common Stock outstanding on the
> Original Warrant Issue Date (the "Outstanding Options"); (B) rights or options
> to acquire up to an aggregate of 1,250,000 shares of Common Stock which may be
> granted to employees, directors or consultants to the Company pursuant to the
> Company's 1995 Incentive Stock Option Plan, provided that the exercise price
> for all options granted after the Warrant Issue Date shall be no less than the
> Fair Market Value (as defined in Section 7(e) below) on the date of grant (the
> "Plan Options"); and (C) warrants to purchase an aggregate of 890,000 shares
> of Common Stock granted and reserved for issuance on the Original Issue Date
> (the "Current Warrants").
> 
>                      (2)     "Convertible Securities" shall mean any evidences
> of indebtedness, shares of stock (other than Common Stock and the Company's
> Series B Convertible Preferred Stock (the "Series B Preferred")) or other
> securities convertible into or exchangeable for Common Stock.
> 
>                      (3)     "Additional Shares of Common Stock" shall mean
> all shares of Common Stock issued (or deemed to be issued pursuant to Section
> 7(c)(iii)) by the Corporation after Warrant Issue Date, other than shares of
> Common Stock issued or issuable upon (i) conversion of shares of Series B
> Preferred Stock or as a dividend or distribution on Series B Preferred Stock;
> (ii) the exercise of the Outstanding Options; (iii) the exercise of any Plan
> Options; (iv) the conversion of any of the 1,000,000 shares of Non-Voting
> Common Stock into no more than 1,000,000 shares of Common Stock pursuant to
> the Agreement of Sale, dated March 27, 1996, among Interactive Solutions, LLC,
> its members and ISL, Inc. as amended; or (v) the exercise of the Current
> Warrants.
> 
>                 (ii)     Adjustment of Exercise Price. In the event that the
> consideration per share (determined pursuant to Section 7(c)(v) hereof) for an
> Additional Share of Common Stock issued or deemed to be issued by the Company
> is less than the Fair Market Value (as defined in Section 7(e) hereof) on the
> date of the issue of such Additional Share of Common Stock, then the Exercise
> Price and the number of shares shall be adjusted as provided herein.
> 
>                 (iii)     Issue of Options and Convertible Securities. In the
> event the Company at any time or from time to time after the Warrant Issue
> Date shall issue any Options or Convertible Securities or shall fix a record
> date for the determination of holders of any class of securities then entitled
> to receive any such Options or Convertible Securities, then the maximum number
> of shares (as set forth in the instrument relating thereto without regard to
> any provisions contained therein for a subsequent adjustment of such number)
> of Common Stock issuable upon the exercise of such Options or, in the case of
> Convertible Securities and Options therefor, the conversion or exchange of
> such Convertible Securities, shall be deemed to be Additional Shares of Common
> Stock issued as of the time of such issue or, in case such a record date shall
> have been fixed, as of the close of business on such record date, provided
> that Additional Shares of Common Stock shall not be deemed to have been issued
> unless the consideration per share (determined pursuant to Section 7(c)(v)
> hereof) of such Additional Shares of Common Stock would be less than the Fair
> Market Value (as defined in Section 7(e) hereof) on the date of such issue, or
> such record date, as the case may be, and provided that in any such case in
> which Additional Shares of Common Stock are deemed to be issued:
> 
> 5
> 
> --------------------------------------------------------------------------------
> 
>                      (1)     no further adjustments in the Exercise Price
> shall be made upon the subsequent issue of Convertible Securities or shares of
> Common Stock upon the exercise of such Options or conversion or exchange of
> such Convertible Securities;
> 
>                      (2)     if such Options or Convertible Securities by
> their terms provide, with the passage of time or otherwise, for any increase
> or decrease in the consideration payable to the Company, or decrease or
> increase in the number of shares of Common Stock issuable upon the exercise,
> conversion or exchange thereof, the Exercise Price computed upon the original
> issue thereof (or upon the occurrence of a record date with respect thereto),
> and any subsequent adjustments based thereon, shall, upon any such increase or
> decrease becoming effective, be recomputed to reflect such increase or
> decrease insofar as it affects such Options or the rights of conversion or
> exchange under such Convertible Securities, provided, however, that no such
> adjustment of the Exercise Price shall affect Common Stock previously issued
> upon exercise or conversion of this Warrant;
> 
>                      (3)     upon the expiration of any such Options or any
> rights of conversion or exchange under such Convertible Securities that shall
> not have been exercised, the Exercise Price computed upon the original issue
> thereof (or upon the occurrence of a record date with respect thereto), and
> any subsequent adjustments based thereon, shall, upon such expiration, be
> recomputed as if:
> 
>                           (a)     in the case of Convertible Securities or
> Options for Common Stock, the only Additional Shares of Common Stock issued
> were the shares of Common Stock, if any, actually issued upon the exercise of
> such Options or the conversion or exchange of such Convertible Securities and
> the consideration received therefor was the consideration actually received by
> the Company for the issue of all such Options, whether or not exercised, plus
> the consideration actually received by the Company upon such exercise, or for
> the issue of all such Convertible Securities that were actually converted or
> exchanged, plus the additional consideration, if any, actually received by the
> Company upon such conversion or exchange, and
> 
>                           (b)     in the case of Options for Convertible
> Securities, only the Convertible Securities, if any, actually issued upon the
> exercise thereof were issued at the time of issue of such Options, and the
> consideration received by the Company for the Additional Shares of Common
> Stock deemed to have been then issued was the consideration actually received
> by the Company for the issue of all such Options, whether or not exercised,
> plus the consideration deemed to have been received by the Company (determined
> pursuant to Section 7(c)(v)) upon the issue of the Convertible Securities with
> respect to which such Options were actually exercised;
> 
>                      (4)     no readjustment pursuant to Section 7(c)(iii)(2)
> or (3) above shall have the effect of increasing the Exercise Price to an
> amount which exceeds the lower of (a) the Exercise Price prior to the initial
> adjustment to which the readjustment applies, or (b) the Exercise Price that
> would have resulted from any
> 
> 6
> 
> --------------------------------------------------------------------------------
> 
> issuance of Additional Shares of Common Stock between the date of the initial
> adjustment date and such readjustment date; and
> 
>                      (5)     in the event of any change in the number of
> shares of Common Stock issuable upon the exercise, conversion or exchange of
> any Option or Convertible Security, including, but not limited to, a change
> resulting from the antidilution provisions thereof, the Exercise Price then in
> effect shall forthwith be readjusted to such Exercise Price as would have been
> obtained had the adjustment which was initially made upon the issuance of such
> unexercised Option or unconverted Convertible Security, been made upon the
> basis of such subsequent change, but no further adjustment shall be made for
> the actual issuance of Common Stock upon the exercise or conversion of any
> such Option or Convertible Security.
> 
>                 (iv)     Adjustment of Exercise Price Upon Issuance of
> Additional Shares of Common Stock. In the event the Company at any time after
> the Warrant Issue Date shall issue Additional Shares of Common Stock
> (including Additional Shares of Common Stock deemed to be issued pursuant to
> Section 7(c)(iii)), without consideration or for a consideration per share
> less than the Fair Market Value (as defined in Section 7(e) below) on the date
> of such issue, then and in such event, the Conversion Price shall be reduced
> to a price (calculated to the nearest cent) equal to either (A) the per share
> consideration for such Additional Shares of Common Stock (or deemed Additional
> Shares of Common Stock) pursuant to Section 5(e)(iii), or (B) in the case of
> Additional Shares of Common Stock issued (or deemed to have been issued)
> without consideration, the par value of the Common Stock.
> 
>      The provisions of this Section 7(c)(iv) do not apply if the provisions of
> any of Section 7(a) or (b) apply.
> 
>                 (v)     Determination of Consideration. The consideration
> received by the Company for the issue of any Additional Shares of Common Stock
> shall be computed as follows:
> 
>                      (1)     Cash, Property, and Other Consideration. Such
> consideration shall:
> 
>                           (a)     insofar as it consists of cash, be computed
> as the aggregate amount of cash received by the Company excluding amounts paid
> or payable for accrued interest or accrued dividends;
> 
>                           (b)     insofar as it consists of property,
> services, or other consideration other than cash, be computed at the fair
> value thereof at the time of such issue, as determined in good faith by the
> Board of Directors; and
> 
>                           (c)     in the event Additional Shares of Common
> Stock are issued together with other shares or securities or other assets of
> the Company for consideration which covers both, be the proportion of the
> consideration so received, computed as provided in clauses (a) and (b) above,
> as is determined in good faith by the Board of Directors.
> 
> 7
> 
> --------------------------------------------------------------------------------
> 
>                      (2)     Options and Convertible Securities. The
> consideration per share received by the Company for Additional Shares of
> Common Stock deemed to have been issued pursuant to Options and Convertible
> Securities, shall be deemed to be the sum of the consideration paid for such
> Option or Convertible Security, if any, plus the lowest consideration per
> share then payable upon the exercise of Options, as set forth in the
> instruments relating to such Options or Convertible Securities, without regard
> to any provision contained therein designed to protect against dilution. If
> Options or Convertible Securities are issued together with other securities or
> instruments of the Company, the Board of Directors shall determine in good
> faith the amount of consideration paid for such Option or Convertible
> Securities.
> 
>           (d)     Certificate as to Adjustments. In each case of any
> adjustment or readjustment pursuant to Section 7(a)-(c) of the Exercise Price
> or the number of shares issuable pursuant to this Warrant, the Company shall
> forthwith notify the Holder or Holders of this Warrant of each such
> adjustment, setting forth in reasonable detail the event requiring the
> adjustment and the method by which such adjustment was calculated.
> 
>           (e)     No Fractional Shares; Fair Market Value. If any adjustment
> pursuant to Section 7(a) - (c) would create a fractional share of Common Stock
> or a right to acquire a fractional share of Common Stock, such fractional
> share shall be disregarded and the number of shares subject to this Warrant
> shall be the next higher number of shares, rounding all fractions upward.
> "Fair Market Value" per share of Common Stock shall mean (i) in the case of a
> security listed or admitted to trading on any securities exchange, the last
> reported sale price, regular way (as determined in accordance with the
> practices of such exchange), on such day, or if no sale takes place on such
> day, the average of the closing bid and asked prices on such day (and in the
> case of a security traded on more than one national securities exchange, at
> such price or such average, upon the exchange on which the volume of trading
> during the last calendar year was the greatest), (ii) in the case of a
> security not then listed or admitted to trading on any securities exchange,
> the last reported sale price on such day, or if no sale takes place on such
> day, the average of the closing bid and asked prices on such day, as reported
> by a reputable quotation service designated by the Company, (iii) in the case
> of a security not then listed or admitted to trading on any securities
> exchange and as to which no such reported sale price or bid and asked prices
> are available, the average of the reported high bid and low asked prices on
> such day, as reported by a reputable quotation service, or the Wall Street
> Journal, or if there are no bids and asked prices on such day, the average of
> the high bid and low asked prices, as so reported, on the most recent day (not
> more than 30 days prior to the date in question) for which prices have been so
> reported, and (iv) in the case of a security determined by the Company's Board
> of Directors as not having an active quoted market or in the case of other
> property, such fair market value as shall be determined by the Board of
> Directors.
> 
>      8.     Certain Notices. In case at any time the Company shall propose to:
> 
>           (a)     declare any cash dividend upon its Common Stock;
> 
>           (b)     declare any dividend upon its Common Stock payable in stock
> or make any special dividend or other distribution to the holders of its
> Common Stock;
> 
>           (c)     offer for subscription to the holders of any of its Common
> Stock any additional shares of stock in any class or series or other rights;
> 
> 8
> 
> --------------------------------------------------------------------------------
> 
>           (d)     reorganize, or reclassify the capital stock of the Company,
> or consolidate, merge or otherwise combine with, or sell of all or
> substantially all of its assets to, another corporation;
> 
>           (e)     voluntarily dissolve, liquidate or wind up of the affairs of
> the Company; or
> 
>           (f)     redeem or purchase any shares of its capital stock or
> securities convertible into its capital stock;
> 
>      then, in any one or more of said cases, the Company shall give to the
> Holder of the Warrant, by certified or registered mail, (i) at least twenty
> (20) days' prior written notice of the date on which the books of the Company
> shall close or a record shall be taken for such dividend, distribution or
> subscription rights or for determining rights to vote in respect of any such
> reorganization, reclassification, consolidation, merger, sale, dissolution,
> liquidation or winding up, and (ii) in the case of such reorganization,
> reclassification, consolidation, merger, sale, dissolution, liquidation or
> winding up, at least twenty (20) days' prior written notice of the date when
> the same shall take place. Any notice required by clause (i) shall also
> specify, in the case of any such dividend, distribution or subscription
> rights, the date on which the holders of Common Stock shall be entitled
> thereto, and any notice required by clause (ii) shall specify the date on
> which the holders of Common Stock shall be entitled to exchange their Common
> Stock for securities or other property deliverable upon such reorganization,
> reclassification, consolidation, merger, sale, dissolution, liquidation or
> winding up, as the case may be. For the purposes of this Warrant notice shall
> be given as follows:
> 
>  
> 
> The Address of Holder is:
> 
> FINOVA Mezzanine Capital Inc.
> Suite 200
> 500 Church Street
> Nashville, TN 37219
> Attention: Kathleen King
> Telecopy No. 615/726-1208
> 
>  
> 
> 9
> 
> --------------------------------------------------------------------------------
> 
>  
> 
> with a copy to:
> 
> FINOVA Mezzanine Capital Inc.
> Legal Department
> Suite 200
> 500 Church Street
> Nashville, TN 37219
> Attention: Philip S. Clark
> Telecopy No. 615/256-9958
> 
> 
> 
> The Address of Company is:
> 
> 
> 
> Teltronics, Inc.
> 2150 Whitfield Industrial Way
> Sarasota, Florida 34243
> Attention: Ewen Cameron
> Telecopy No. 941/751-7724
> 
> 
> 
> with a copy to:
> 
> 
> 
> Blair & Roach
> 2645 Sheridan Drive
> Tonawanda, New York 14150
> Attention: John Blair
> Telecopy No. 716-834-9197
> 
>      9.     Registration Rights. The shares of Common Stock issuable upon
> exercise of this Warrant shall be "Registrable Securities" under that certain
> Registration Rights Agreement, dated February 26, 1998, between the Company
> and Tandem, and the Holder of this Warrant shall be entitled to the benefits,
> and subject to the obligations, of the Registration Rights Agreement in
> accordance with its terms.
> 
>      10.     Governing Law and Amendments. The corporate law of Delaware shall
> govern all issues concerning the relative rights of the Company and the
> holders of its Common Stock. In all other matters, this Warrant shall be
> construed and enforced under the laws of the State of Tennessee. No amendment
> or modification hereof shall be effective except in a writing executed by each
> of the Company and the Holder.
> 
>      11.     Equity Participation. This Warrant is issued in connection with
> the Debenture Purchase Agreement. It is intended that this Warrant constitute
> an equity participation under and pursuant to T.C.A. 47-24-101, et seq. and
> that equity participation be permitted under said statutes and not constitute
> interest on the Debenture. If under any circumstances whatsoever, fulfillment
> of any obligation of this Warrant, the Debenture Purchase Agreement, or any
> other agreement or document executed in connection with the Debenture Purchase
> Agreement, shall violate the lawful limit of any applicable usury statute or
> any other applicable law with regard to obligations of like character and
> amount, then the obligation to be fulfilled shall be reduced to such lawful
> limit, such that in no event shall there occur, under this Warrant, the
> Debenture Purchase Agreement, or any other document or instrument executed in
> connection with the Debenture Purchase Agreement, any violation of such lawful
> limit, but such obligation shall be fulfilled to the lawful limit. If any sum
> is collected in excess of the lawful limit, such excess shall be applied to
> reduce the principal amount of the Debenture.
> 
> 10
> 
> --------------------------------------------------------------------------------
> 
> [SIGNATURE PAGE TO STOCK PURCHASE WARRANT (DEBENTURE)]
> 
> 
> 
>      IN WITNESS WHEREOF, Teltronics, Inc. has caused this Warrant to be
> executed by its duly authorized officer as of the date first above written.
> 
> 
> 
>   TELTRONICS, INC.
> 
> By:  /s/ Ewen R. Cameron
> 
> --------------------------------------------------------------------------------
> 
>           Ewen Cameron, President
> 
> 
> 
> HOLDER:
> 
> 
> 
> SIRROM CAPITAL CORPORATION
> d/b/a TANDEM CAPITAL
> 
> 
> By:        /s/ Myles A. MacDonald
> 
> --------------------------------------------------------------------------------
> 
> Name:    Myles A. MacDonald
> 
> --------------------------------------------------------------------------------
> 
> Its:         Vice President
> 
> --------------------------------------------------------------------------------
> 
> 
> 
> --------------------------------------------------------------------------------
> 
> 
> 
> ANNEX A
> 
> NOTICE OF EXERCISE
> 
> 
> To:     TELTRONICS, INC.
> 
> (1)     The undersigned hereby:
> 
>           [Initial and complete one]
> 
> (a)      _____ elects to purchase __________ shares of Common Stock of
> TELTRONICS, INC., pursuant to the provisions of Section 3(a) of the attached
> Warrant, and tenders herewith payment of the purchase price in full for such
> shares in the amount of $____________; or
> 
> (b)     _____ elects to exercise this Warrant for the purchase of __________
> shares of Common Stock, pursuant to the conversion right set forth in Section
> 3(c) of the attached Warrant.
> 
> (2)     In exercising this Warrant, the undersigned hereby confirms and
> acknowledges that the shares of Common Stock to be issued upon conversion
> thereof are being acquired solely for the account of the undersigned, and for
> investment, and that the undersigned will not offer, sell or otherwise dispose
> of any such shares of Common Stock except under circumstances that will not
> result in a violation of the Securities Act of 1933, as amended, or any
> applicable state securities laws.
> 
> (3)     Please issue a certificate(s) representing said shares of Common Stock
> in the name of the undersigned or in such other name as is specified below:
> 
> 
>  
> 
> --------------------------------------------------------------------------------
> 
> (Name)
>  
> 
> 
> --------------------------------------------------------------------------------
> 
> (Name)
> 
> 
> 
> (4)     Please issue a new Warrant for the unexercised portion of the attached
> Warrant in the name of the undersigned or in such other name as is specified
> below:
> 
>  
> 
> --------------------------------------------------------------------------------
> 
> (Name)
> 
> 
> --------------------------------------------------------------------------------
> 
> (Date)
> 
> 
> --------------------------------------------------------------------------------
> 
> (Signature)
> 
> A-1
> 
> --------------------------------------------------------------------------------
> 
> 
> 
> ANNEX B
> 
> ASSIGNMENT FORM
> 
> 
>      FOR VALUE RECEIVED, the undersigned registered owner of this Warrant
> hereby sells, assigns and transfers unto the Assignee named below all of the
> rights of the undersigned under the within Warrant, with respect to the number
> of shares of Common Stock set forth below:
> 
> 
> 
> Name of Asignee Address No. of Shares
> 
> 
> 
> 
> 
> 
> 
> 
> 
> and does hereby irrevocably constitute and appoint Attorney __________________
> to make such transfer on the books of TELTRONICS, INC., maintained for the
> purpose, with full power of substitution in the premises.
>      The undersigned also represents that, by assignment hereof, the Assignee
> acknowledges that this Warrant and the shares of stock to be issued upon
> exercise hereof or conversion thereof are being acquired for investment and
> that the Assignee will not offer, sell or otherwise dispose of this Warrant or
> any shares of stock to be issued upon exercise hereof or conversion thereof
> except under circumstances which will not result in a violation of the
> Securities Act of 1933, as amended (the "Securities Act"), or any state
> securities laws. Further, the Assignee has acknowledged that upon exercise of
> this Warrant, the Assignee shall, if requested by the Company, confirm in
> writing, in a form satisfactory to the Company, that the shares of stock so
> purchased are being acquired for investment and not with a view toward
> distribution or resale in violation of the registration provisions of the
> Securities Act or any state securities laws.
> 
> 
> 
> 
> 
> Dated:  __________________________
> 
> 
> ____________________________________
> Signature of Holder                         
> 
> 
> 
> B-1
> 
> --------------------------------------------------------------------------------